                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                         FILED
                            BUTTE DIVISION                                 JAN 2 7 2020
                                                                        Clef'!<, l!-S. District Court
                                                                          Oistnct Of Montana
                                                                                 Mi~la


  UNITED STATES OF AMERICA,
                                                   CR 19-09-BU-DLC
                      Plaintiff,

        vs.                                         ORDER

  CHARLES GIBSON BAILEY,

                      Defendant.

      Before the Court is the Government's Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 87.) Defendant Charles Gibson Bailey entered into a

plea agreement that provides a factual basis and cause to issue a forfeiture order

under 18 U.S.C. § 924(d) and 26 U.S.C. § 5872.

      IT IS ORDERED that the Government's Motion is GRANTED. Defendant

Bailey's interest in the following property is forfeited to the Government in

accordance with 18 U.S.C. § 924(d), 26 U.S.C. § 5872:

   • all destructive devices possessed by the defendant, specifically items 19-
     A TF-021263, 19-ATF-021264, 19-ATF-021265, and 19-ATF021266;

   • one suspected silencer, item 19-ATF-021041;

   • all ammunition and firearm accessories possessed by the defendant,
     specifically items 19-ATF-020639, 19-ATF-0202640, 19-ATF020641, 19-
     ATF-020642, 19-ATF-020643, 19-ATF-020644, 19-ATF020645, 19-ATF-
     020646, 19-ATF-020647, 19-ATF-020648, 19-ATF020649, 19-ATF-

                                         -l-
      020650, 19-ATF-020651, 19-ATF-020652, 19-ATF020922, 19-ATF-
      020923, 19-ATF-020924, 19-ATF-020925, 19-ATF020926, 19-ATF-
      020927, 19-ATF-020928, 19-ATF-020929, and 19- ATF-020930;

   • a Marlin Firearms Company, Golden 50 Glenfield Model65 semiautomatic
     rifle, .22LR caliber, bearing serial number 27111034 (item 19-ATF-
     020632);

   • a Sturm, Ruger and Company, Inc., model AR-556 semiautomatic rifle, 5.56
     NATO caliber, bearing serial number 855-38614 (item 19- ATF-020633);

   • a Savage Arms, Inc., Model 110 bolt-action rifle, .338 Lapua Magnum
     caliber, bearing serial number K955228 (item 19-ATF020634);

   • a Smith & Wesson, Model 500 revolver, 500 Smith & Wesson Magnum
     caliber, bearing serial number DJD7 626 (item 19-ATF02063 5);

   • a Smith & Wesson, model 29-2 revolver, .44 Magnum caliber, bearing serial
     number S316018 (item 19-ATF-020636);

   • a Smith & Wesson brand, model M&P 9 SHIELD M2.0 semiautomatic
     pistol, 9mm NATO caliber, bearing serial number LFM6703 (item 19-ATF-
     020637); • a Beretta (Fabbrica d' Armi Pietro Beretta), model PX4 Storm SD
     Type F semiautomatic pistol, .45 ACP caliber, bearing serial number
     PK38513 (item 19-ATF-020638);

   • a Davis Industries, Model D38 derringer style pistol, .38 Special caliber,
     bearing serial number D123498 (item 19-ATF-020921). THAT the ATF or a
     designated sub-custodian is directed to seize the property subject to
     forfeiture and further to make a return as provided by law;

      IT IS FURTHER ORDERED that the Government will provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the


                                          -2-
                        - - --       -    -   - - - - - -- -- -- -~                --   ------   - - - - - - -- -




Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court's preliminary order and the Government's intent to dispose

of the property in such manner as the Attorney General or Secretary of the

Department of Homeland Security may direct, pursuant to 18 U.S.C. § 982(b)(l)

and 21 U.S.C. § 853(n)(l), and to make its return to this Court that such action has

been completed. Upon adjudication of all third-party interests, if any, the Court

will enter a final order of forfeiture.
                        -&
       DATED this 2~ day of January, 2020.




                                                     L1-..~
                                                    Dana L. Christensen, Chief Judge
                                                    United States District Court




                                              -3-
